                                                             One Atlantic Center
                                                         1201 West Peachtree Street
                                                           Atlanta, GA 30309-3424
                                                      404-881-7000 | Fax: 404-881-7777


    Alex Brown                                            Direct Dial: 404-881-7943                          Email: alex.brown@alston.com
                                                                  Alex Brown
                                                          Direct Dial: 404-881-7943
                                                        Email: alex.brown@alston.com

December 19, 2019

VIA CM/ECF, EMAIL, AND OVERNIGHT DELIVERY

Honorable Vernon S. Broderick
BroderickNYSDChambers@nysd.uscourts.gov                                                                  12/20/2019

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
H




Re:          In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542; Master
             Docket No. 1:14-md-2542-VSB-SLC; McLane Company, Inc. v. Keurig Green Mountain,
             Inc., 1:19-cv-00325-VSB

Dear Judge Broderick,

         We write pursuant to Your Honor’s Individual Practices No. 5.B, requesting permission to
file the enclosed Amended Complaint and its Associated Exhibit A under seal. The Amended
Complaint shall be filed pursuant to this Court’s Order of December 17, 2019 (D.I. 697).

        The Amended Complaint and its associated Exhibit A are to be filed under seal pursuant
to the same confidentiality concerns addressed in McLane’s Letter Motion to Seal of December
16, 2019 (D.I. 694) which was granted by this Court’s Order of December 18, 2019 (D.I. 696).

Sincerely,




Alexander G. Brown

CC: All counsel of Record (via ECF)




Alston & Bird LLP                                                                                                                 www.alston.com

                    One Atlantic Center, 1201 West Peachtree Street | Atlanta, GA 30309-3424 | 404-881-7000 | Fax: 404-881-7777
